Citation Nr: 0335433	
Decision Date: 12/17/03    Archive Date: 12/24/03

DOCKET NO.  02-18 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to a compensable evaluation for hemorrhoids 
on appeal from the initial grant of service connection. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION


The veteran served on active duty from September 1967 to June 
1969.

This matter initially came before the Board on appeal from a 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) of Huntington, West Virginia.

Irrespective of the December 2001 RO determination to reopen 
the veteran's claim for service connection for an acquired 
psychiatric disorder to include PTSD, the issue of new and 
material evidence will be adjudicated in the first instance, 
because this initial issue determines the Board's 
jurisdiction to reach the underlying claim and to adjudicate 
the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed.Cir. 1996).


FINDINGS OF FACT

1.  A claim for service connection for an acquired 
psychiatric disorder to include PTSD was denied by the Board 
in March 1982.  That decision represents the last final 
denial on any basis.

2.  Evidence received since the March 1982 Board decision is 
not cumulative and is so significant in connection with the 
evidence previously assembled that it must be considered in 
order to fairly decide the merits of the claim.


It should be noted that with respect to claims requiring new 
and material evidence, the VCAA states that, "[n]othing in 
this section shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented."  38 U.S.C.A. § 5103A(f) 
(West Supp. 2001).  

CONCLUSIONS OF LAW

1.  The March 1982 Board decision is final.  38 U.S.C.A. §§ 
7102(a), 7103(a), 7104(a) (West 2002); 38 C.F.R. § 20.1100(a) 
(2003).

2.  As new and material evidence has been submitted, the 
claim for service connection for acquired psychiatric 
disorder to include PTSD is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA ), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA with respect to the duty to assist, including to obtain 
medical opinion where necessary, and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

The Board finds that although the VCAA was enacted during the 
pendency of this appeal, and not explicitly considered by the 
RO, there is no prejudice to the veteran in proceeding, 
particularly in light of the favorable outcome of this 
decision.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Furthermore, the record reflects that in April 2001 the 
veteran and his representative were provided with 
notification of the information and medical evidence needed 
to support a request to reopen a previously denied claim.  

The veteran is seeking to reopen his claim for service 
connection for an acquired psychiatric disorder, including 
PTSD, which was previously denied by the Board in a March 
1982 decision.  The veteran filed an application to reopen 
his claim in 1999.  

It should also be noted that the regulation pertaining to the 
definition of new and material has been amended.  (See 
38 C.F.R. § 3,156(a)).  However, this amendment is effective 
only for claims filed on or after August 29, 2001.  As 
previously stated, the veteran's claim was filed in 1999.  As 
a result, the amended regulatory provisions governing new and 
material evidence is not applicable to the veteran's claim to 
reopen.  Consequently, the current appeal will be decided 
under the old version of § 3.156(a) as is outlined in the 
decision below. 

Service connection for an acquired psychiatric disorder was 
originally denied by the RO in October 1969 and by the Board 
in March 1982.  The veteran did not appeal the Board 
decision.  Therefore, the March 1982 Board decision is final.  
See 38 U.S.C.A. § 7103(a) (West 2002).  A final decision 
cannot be reopened and reconsidered by the VA unless new and 
material evidence is presented in connection with a request 
that the previously denied claim be reopened.  38 U.S.C.A. § 
5108 (West 2002); Suttman v. Brown, 5 Vet. App. 127, 135 
(1993).  

"New and material" evidence, is evidence not previously 
submitted, cumulative or redundant, and which by itself, or 
along with evidence previously submitted, is so significant 
that it must be considered to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156 (a); Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998); see also Evans v. Brown, 9 Vet. App. 273 
(1996).

Furthermore, the Court has stated that in determining whether 
the evidence is new and material, the credibility of the 
newly presented evidence is to be presumed.   See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine, as articulated in Evans v. Brown, 9 Vet. App. 273 
(1996), was not altered by the ruling in Hodge, and continues 
to be binding precedent).  The Board is required to give 
consideration to all of the evidence received since the last 
disallowance of this claim on any basis, in this case, since 
the March 1982 Board decision.  See Hickson v. West, 12 Vet. 
App. 247, 251 (1999).

At the time of the Board's 1982 decision, the medical 
evidence of record included service medical records, 
reflecting a diagnosis of immature personality, as well as 
records describing numerous periods of hospitalization 
between 1969 and 1980.   Post service records included 
diagnoses of personality disorder and alcoholism.  There was 
a single PTSD diagnosis, made during a September 1980 VA 
outpatient evaluation and apparently based on symptoms only 
because the records make no reference to stressor events.  
Accordingly, the veteran's claim for entitlement to service 
connection for PTSD was denied by the RO and this denial was 
reaffirmed by the March 1982 Board decision.  

The additional evidence received since March 1982 includes a 
lay statement from the veteran's wife, treatment records from 
the Western Maryland Health System, dated July 1999 and VA 
outpatient treatment records which show that in November 2000 
the veteran underwent thorough psychological testing and 
evaluation by a VA examiner.  The diagnosis was PTSD.  

Without engaging in a long discussion of the specifics of the 
evidence, the Board finds that the evidence submitted since 
the March 1982 Board decision, in particular the November 
2000 VA psychological evaluation, is new, in the sense that 
it was not of record when the RO denied the claim.  Although 
the PTSD diagnosis was considered by the Board in 1982, the 
medical opinion of a physician that corroborates another 
physician's opinion is not merely cumulative evidence, but 
can be relevant to and probative of the issue of service 
connection, and thus may be sufficient to reopen a claim.  
Paller v. Principi, 3 Vet. App. 535, 538 (1992).  "The 
probative value of medical opinion evidence is based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion that the physician reaches."  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  
Therefore, despite the corroborating statement, which reached 
a conclusion previously considered by the Board, "the 
additional examination and medical skill underlying the 
physician's opinions brings new significance to the sum total 
of evidence."  Id. at 471.  

Moreover, the VA examiner expressed the opinion that the 
veteran's symptoms were clearly related to traumatic 
experiences during service.  Thus, this evidence adds to the 
record upon which the claim can be evaluated, and it 
contributes to a more complete picture of the circumstances 
surrounding the origin of the veteran's disability.  Hodge, 
155 F.3d at 1363.  Accordingly, the Board finds the evidence 
submitted subsequent to the March 1982 Board decision bears 
directly and substantially upon the specific matter under 
consideration, is neither cumulative nor redundant, and, in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 38 C.F.R. § 3.156(a).  

This provides a potential basis for service connection, which 
must, at a minimum, be developed, particularly under the 
provisions of the VCAA.  Thus the claim will be reopened and 
development will be separately conducted.


ORDER

New and material evidence has been received and the claim for 
service connection for an acquired psychiatric disorder to 
include PTSD is reopened.  The appeal of this issue is 
allowed to this extent.


REMAND

The veteran contends that he has PTSD as a result of 
experiences during the Vietnam War.  In essence, the disputed 
matter concerning service connection for PTSD relates to the 
sufficiency of the evidence corroborating the occurrence of 
an adequate "stressor" during the veteran's service.  
38 C.F.R. § 3.304(f) (2003).  Although the claims file 
includes diagnoses of PTSD which appear to be based on the 
recitation of in-service events, it is clear that the 
examiners have heretofore relied on the veteran's own 
unverified history.  The veteran has only provided vague and 
general information regarding his claimed stressors.  
Nevertheless, in an effort assist the veteran in the 
development of his claim, he should be given another 
opportunity to provide more specific information regarding 
the in-service events so that further investigation can be 
made to verify the claimed events. 

Therefore a remand in this case is required in order to 
better determine whether there is credible evidence showing 
that the veteran's alleged in service stressors, which he 
asserts are a precipitating factor that caused his PTSD, 
actually occurred.  According to the veteran, the referenced 
traumatic events that he experienced included the death of an 
Australian soldier.  

In addition, the record contains conflicting evidence 
regarding the nature of the veteran's claimed mental 
disability.  There is some dispute as to whether he has an 
acquired psychiatric disorder or a personality disorder.  

A review of the claims folder shows the veteran underwent 
psychiatric evaluation for disciplinary problems during his 
period of service and that a diagnosis of immature 
personality was made.  Post service medical records show 
psychiatric evaluation and treatment for symptoms diagnosed 
as phobic neurosis with hysterical personality, inadequate 
personality with acute alcohol abuse, schizoid personality, 
major depression, depressive disorder, mood disorder, 
passive-aggressive personality, PTSD, alcohol abuse and 
multiple drug use.

The Board finds that given the differential diagnoses for his 
claimed disorder throughout the record, clarification is 
needed.  Disputed matters include the question of whether the 
veteran currently suffers from PTSD.  Accordingly, further 
development of the claim, including providing the veteran 
with a VA examination is necessary.  The examiner should 
review the entire claims file, and assess as accurately as 
possible the correct diagnosis(es) in this case and ascertain 
the etiology and extent of any psychiatric disorder(s), which 
may be present.  The veteran's psychiatric disorders must be 
specifically identified and an examination conducted by a 
psychiatrist so that to the extent possible a definitive 
diagnosis may be made.  If PTSD is diagnosed, the 
manifestations should be described in detail, the stressor 
should be identified, and the evidence accepted to document 
the stressor should be indicated.

The veteran also contends that he is entitled to a 
compensable evaluation for his hemorrhoids.  A 10 percent 
rating is warranted for large or thrombotic, irreducible 
hemorrhoids with excessive redundant tissue, evidencing 
frequent recurrences.  A 20 percent rating is warranted for 
persistent bleeding and with secondary anemia, or with 
fissures.  38 C.F.R. § 4.115 (West 2002) Diagnostic Code 7336 
(2003).

During the course of the appeal the veteran was examined by 
VA in October 2001.  However, the claims folder was not made 
available to the examiner.  The VA has a duty to provide the 
veteran with a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet.App. 121, 124 (1991).

Also, since the veteran has appealed the initial evaluation 
of the hemorrhoid disability, this issue is one in which the 
possibility of staged ratings must be considered.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  Separate ratings 
may be assigned for separate periods of time based on the 
facts found and all evidence relating to the veteran's 
disability from the initial grant of service connection must 
be considered.

Lastly, while the case is in remand status, the RO should 
provide appropriate notice under the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  Specifically, the 
veteran should be informed as to what evidence is necessary 
to support his claims, what evidence VA will obtain, and what 
actions the veteran is responsible for.  See 38 U.S.C.A. 
§ 5100 et. seq. (West 2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  Compliance requires that the 
veteran be notified of any information, 
and any medical or lay evidence, not 
previously provided to the Secretary, 
that is necessary to substantiate each 
claim.  A general form letter, prepared 
by the RO, not specifically addressing 
the disabilities and entitlement at 
issue, is not acceptable.  The letter 
should inform the veteran of which 
portion of the information and evidence 
is to be provided by the veteran and 
which part, if any, VA will attempt to 
obtain on behalf of the veteran.  After 
the veteran and his representative have 
been given notice as required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), (see also Quartuccio, supra), 
they should be given the opportunity to 
respond.

2.  The veteran should be contacted and 
requested to provide the names, addresses 
and approximate dates of treatment by any 
health care providers, VA or non-VA who 
treated him for hemorrhoids or PTSD since 
October 2001.  After the veteran has 
signed the appropriate releases, those 
records should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtained 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard.

3.  The veteran should be requested to 
provide specific information concerning 
the claimed in-service stressful events 
that led to his PTSD.  Such information 
should include the dates and locations of 
the alleged events, as well as full names 
and units of the individuals involved.  
The veteran is advised that this 
information is vitally necessary, and 
that he must be as specific as possible, 
since without such detailed information, 
an adequate search for verifying 
information can not be conducted.  The 
veteran should also be invited to submit 
statements from former service comrades 
or others that establish the occurrence 
of his claimed in-service stressful 
experiences. 

4.  When the above information has been 
obtained, it, together with the stressor 
information that has already been 
provided by/obtained from the veteran, 
should be forwarded to the U.S. Armed 
Services Center for Research of Unit 
Records (USASCRUR), if appropriate, for 
verification.  Any information obtained 
is to be associated with the claims file.  
If the case is not referred to USASCRUR, 
the RO should indicate in the record why 
the case was not referred.

5.  The veteran should be afforded a VA 
psychiatric examination, by a 
psychiatrist to determine the etiology of 
any current psychiatric disorder present.  
All indicated tests and studies, 
including psychological 
examination/testing, if necessary, are to 
be performed.  Prior to the examination, 
the claims folder must be made available 
to the examiner for review of the case.  
A notation to the effect that this record 
review took place should be included in 
the report of the examiner.  

If the veteran is found to have an 
acquired psychiatric disorder, an opinion 
should be expressed as to whether the 
disorder may be attributed to complaints 
or manifestations noted in service.  If 
more than one psychiatric disorder is 
diagnosed, the examiner should offer an 
opinion on the etiology of each such 
psychiatric disorder, and whether it is 
at least as likely as not that this 
disorder began in service.

With respect to PTSD, the RO must specify 
for the examiner the stressor or stressor 
that it had determined are established by 
the record and the examiner must be 
instructed that only those events which 
have been verified may be considered for 
the purpose of determining whether 
exposure to a stressor in service has 
resulted in current psychiatric symptoms 
and whether the diagnostic criteria to 
support the diagnosis of PTSD have been 
satisfied, all in accordance with the 
Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition, of the 
American Psychiatric Association (DSM-IV) 
as required by 38 C.F.R. § 4.130 (2003).  

In rendering a determination as to 
whether the diagnostic criteria for PTSD 
are met, the examiner is instructed that 
only verified combat action (to which a 
claimed in-service stressful experience 
is related) or specifically corroborated 
in-service stressful event(s) may be 
considered for the purpose of determining 
whether exposure to such in-service event 
has resulted in PTSD.  If a diagnosis of 
PTSD is deemed appropriate, the examiner 
must identify the specific stressor(s) 
underlying the diagnosis, and should 
comment upon the link between the current 
symptomatology and the veteran's verified 
stressor(s).  

6.  The veteran should be scheduled for a 
VA examination to determine the nature 
and severity of his service-connected 
hemorrhoids. The veteran's claims folder 
is to be made available to the examiner 
for review prior to the examination, and 
the examiner should be asked to indicate 
in the examination report whether he or 
she has reviewed the claims folder.  All 
indicated tests, are to be done and the 
examiner should review the results of any 
testing prior to completion of the 
report.  The report of examination should 
include a detailed description of all 
pertinent clinical manifestations.  The 
examiner should specifically indicate 
whether the disability is manifested by 
large or thrombotic hemorrhoids, whether 
the hemorrhoids are irreducible, whether 
there is excessive or redundant tissue, 
whether there is any indication that the 
disability is productive of frequent 
recurrences, and whether there is 
evidence of persistent bleeding, anemia 
or fissures. 

7.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim. 

8.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims by 
evaluating all evidence obtained after 
the last statement or supplemental 
statement of the case was issued.  With 
respect the increased rating claim, the 
RO should also consider the 
appropriateness of staged ratings, in 
accordance with the decision of the Court 
in Fenderson v. West, 12 Vet. App. 119 
(1999).  If the benefits sought on appeal 
remain denied, the RO must furnish the 
veteran an appropriate supplemental 
statement of the case and allow him a 
reasonable period of time to respond.


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



______________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



